KERN, Senior Judge,
concurring in part, dissenting in part:
I concur in the reasoning and result reached in Part II of the opinion. However, I am unable to agree that the evidence presented at trial with regard to the CPWOL charge was sufficient to establish appellant’s constructive possession of the murder weapon. My colleagues cite Logan v. United States, 489 A.2d 485 (D.C.1985), to support their conclusion that the manner in which the weapons were disposed of in this case supports a finding of constructive possession, apparently concluding that because appellant’s cohort hid his pistol in the same place that appellant hid his shotgun, the cohort manifested his willingness to “actually relinquish” the pistol to appellant. See Jefferson v. United States, 558 A.2d 298, 304 (D.C.1989). Evidence that two cohorts each placed his weapon in a common hiding place does not, in my view, establish their willingness to actually relinquish the weapons to each other.6
I do not find the evidence presented regarding appellant’s actions during the robbery itself sufficient to establish that appellant had the right to exercise dominion over or guide the destiny of the pistol carried by his cohort. See Jefferson, supra, 558 A.2d at 304. Rather, the evidence showed that appellant was preoccupied with robbing one victim while at the same time the assailant carrying the pistol confronted and attempted to rob another victim whom he ultimately shot and killed. There was no evidence of any verbal communication on the scene between appellant and the assailant armed with the pistol. Apparently, appellant had his back turned to the assailant at the critical time of the shooting.
I find the facts of the instant case more analogous to Jackson v. United States, 395 A.2d 99 (1978), a case in which we overturned a CPWOL conviction premised on a constructive possession theory. The evidence in Jackson showed that two persons accomplished a robbery in which only one of them carried a gun. Even though the two robbers were clearly functioning as a team and entered the same getaway car with the gun, the court found that there was insufficient evidence to conclude that the robber who did not carry the gun nevertheless had constructive possession of it.
A motion for judgment of acquittal “must be granted if the evidence, when viewed in the light most favorable to the government, is such that a reasonable juror must have a reasonable doubt as to the existence of any of the essential elements of the crime.” Curry v. United States, 520 A.2d 255, 263 (D.C.1987). On the facts presented here, I do not believe a reasonable juror could conclude beyond a reasonable doubt that appellant had the ability to “guide the destiny” of the pistol his cohort carried. See Jefferson, supra, 558 A.2d at 304. Therefore, I would find that the trial judge erred in denying appellant’s motion for judgment of acquittal on the CPWOL charge.

. Further, I note that although appellant and his cohorts sent someone to retrieve their weapons from the hiding place they were ultimately unsuccessful in exercising control over the destiny of their weapons. The person appointed to retrieve them did not comply with their request instead apparently exchanging the weapons for drugs on the street.